The findings of fact are affirmed. The findings with respect to all the defendants are justified by the evidence and may not be disturbed. Defendant Ruhl must be held liable for the face amount of the mortgage. Where property fraudulently transferred is sold by the transferee for less than its value at the time he received it, the creditor is not limited to the price received, but may recover the value of the property at the time the fraudulent transferee received it. *923(Hamilton Nat. Bank v. Halsted, 134 N. Y. 521; Valentine v. Richardt, 126 N. Y. 272.) By permitting the mortgage to be placed in his name from March 14,1949, to July 20, 1949, Buhl deprived plaintiff of the benefit of the mortgage to secure the payment of alimony already accrued and to accrue in the future. A money judgment against Buhl was proper even though Buhl had transferred the mortgage prior to the commencement of this action. (Valentine v. Richardt, supra.) Present — Carswell, Johnston, Adel and MacCrate, JJ.; Nolan, P. J., not voting.